                                · BIOLOGICALEVALUATION

                     NATIONALPOLICYONUSE OF BAIT IN HUNTING
                          ON NATIONAL
                                    FORESTSYSTEMLANDS



                                    February 23, 1995

 I.     BACKGROUND

 On  April 14, 1994, the Forest Service issued a proposed policy on the
 agency's role in regulating      the placement of bait for hunting of resident
 game on National Forest System (NFS) lands.         The policy clarifies  that the
 responsibility  of bait regulation      is by the State agencies and identifies
 that the Forest Service will no longer use special use perm~ts to regulate
 baiting on NFS lands.     Based on site-specific     analysis,  areas of NFS.lands
 can be closed to baiting to protect threatened,        endangered, or proposed
 species or their habitats    (PET Species).      The scope of this action is all
 types of baiting associated with hunting of resident game on all NFS lands,
 but it would specifically    lift a ban on bear baiting on NFS lands in
 Wyoming. See the Environmental Assessment for a detailed description           of
 the policy.

 A'biological evaluation   (BE) was completed on an earlier  site-specific
 proposed change in regulation   of bear baiting on NFS lands in Wyoming on
 March 2, 1993 (attached) .
. II.   EFFECTS

 This policy is an administrative        action which will not directly         affect any
 listed or proposed species.       The administrative     procedures outlined in the
 policy will be effective      to mitigate potential     conflicts    with other
 resource uses in relation      to effects o~ PET Species.         Baiting activity    on
 NFS lands is currently     (for the most part) not regulated ~y the Forest
 Service.    The establishment    of a consistent    procedure that relies on State
 regulations   to regulate baiting activities,        but calls for the use of area
 closures when needed to protect resource values (including PET species)
 will benefit listed or proposed species.          Species currently      listed or
 proposed that could be attracted       by baits and thereby increasing          their risk
 of being shot during legal hunting activities          or potentially      disturbed
 through baiting activities      associated with legal hunting are the ·grizzly
 bear, gray wolf, and bald eagle.         Other species would not be affected by
 this policy.    This policy will increase the ability          to protect PET species
 habitat values on NFS lands if conflicts         with baiting activities        are
 identified.

 For other than NFS lands in Wyoming, specific effects would vary depending
 upon the area and species involved and cannot be assessed at the
 programmatic level; but in any case, further analysis would occur
 (Biological  Evaluation) whenever a area closure is proposed - ensuring.
 compliance with the Endangered Species Act (ESA), Section 7 (a) 2._

 In Wyoming, the effects of this policy have been analyzed in the Biological
 Evaluation dated March 2, 1993. There has not been any new listings    or
 species proposed for listing  under the ESA since the date of this analysis
 (within the scope of this analysis)  and should still be a current
 assessment of effects.


                                                          Plaintiffs' Ex. 3, Case No. 1:19-cv-00203-CWD
 BE, Bear Baiting   (cont.)                                           rage   L



 III.   DETERMINATION
                   OF AFFECT

  This national   policy will programatically    benefit  (is not likely    to
  adversely affect)    the bald eagle, gray wolf and grizzly bear on NFS lands
  ·(excluding Wyoming). This policy will have no affect on any other listed
· or proposed species,    or their critical   or proposed critical   habitats    on NFS
   lands.    In Wyoming, a March 1993 BE determined that bear baiting         on NFS
  lands in Wyoming was not likely to adversely effect the bald eagle and gray
  wolf, but may affect the grizzly bear.

 IV.    CONSULTATION
                  REQUIREMENTS

Concurrence of the not likely to adversely affect   (benefit) determination
on this national  policy will be requested of the USDI, Fish and Wildlife
Service (FWS). Concurrence from DOC, National Marine Fisheries     Serv~ce is
not needed because species under their jurisdiction   would not be affected
by this policy.

 A biological    opinion rendered April 14, 1993, (attached)      concluded that the
 site specific    action in Wyoming would not jeopardize    the continued
 existence    of the grizzly bear and the FWSconcurred with the Forest
 Service's    not likely to adversely affect the bald eagle and gray wolf
 determination.      The Forest Service Regional Office in Denver has informally
 consulted with the appropriate      FWS Field Office and determined that the
 ori ·      Biological   Opinion is adequate and that re-initiation      of
2on              i~~the                 specifics  in Wyoming (letter    attached).


RONALD E.F.  SCANO
TES Program Manager




                                                         Plaintiffs' Ex. 3, Case No. 1:19-cv-00203-CWD
